Per Curiam,
The court below entered a nonsuit, which it subsequently refused to remove; hence this appeal by plaintiffs. The eighth specification of error complains because the trial judge sustained a motion to strike from the record all the evidence now relied on to sustain the present appeal, but appellants fail to print, in the assignment, the evidence stricken out; this is contrary to our rules of court. We have examined the testimony, however, and are not convinced the court below erred in its view that the proofs depended on were not sufficient to take plaintiff’s case out of the clause of the statute of frauds which provides against the enforcement of a verbal promise to become responsible for the debt or default of another.
The order appealed from is affirmed.